Case 1:20-cv-00185-TH-ZJH Document 31 Filed 09/07/21 Page 1 of 2 PageID #: 171




                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                       BEAUMONT DIVISION

JACKIE HAMBY                                        §

VS.                                                 §     CIVIL ACTION NO. 1:20-CV-185

MARK J. RICHARDS, ET AL.                            §

 MEMORANDUM ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND ADOPTING
       THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff Jackie Hamby, a prisoner confined at the Hightower Unit of the Texas Department

of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil rights action

pursuant to 42 U.S.C. § 1983.

        The court ordered that this matter be referred to the Honorable Zack Hawthorn, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of

this court. The magistrate judge recommends granting defendants’ motion to dismiss to the extent

that the claims against them in their official capacities for damages should be granted, and dismissing

the motion in all other respects.

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. Plaintiff filed

objections to the Report and Recommendation.

        The court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration of all the pleadings and

the relevant case law, the court concludes that plaintiff’s objections lack merit.
Case 1:20-cv-00185-TH-ZJH Document 31 Filed 09/07/21 Page 2 of 2 PageID #: 172




                                          ORDER

       Accordingly, plaintiff’s objections (document no. 27) are OVERRULED. The findings of

fact and the conclusions of law of the magistrate judge are correct, and the report and

recommendation of the magistrate judge (document no. 26) is ADOPTED. Defendants’ motion to

dismiss the claims against them in their official capacities for damages (document no. 23) is

GRANTED. In all other respects the motion to dismiss is DENIED.

       SIGNED this the 7 day of September, 2021.




                                    ____________________________
                                    Thad Heartfield
                                    United States District Judge




                                             2
